Citation Nr: 1514689	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder cancer, to include as secondary to tobacco use/nicotine dependence during military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from March 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bladder cancer.  The Veteran timely appealed that decision.  

The Veteran was initially scheduled for a July 2013 Board hearing, which she failed to appear for.  The Veteran, however, motioned to reschedule her hearing due to new employment in August 2013, and that motion was granted in October 2013.  Consequently, the Veteran was rescheduled for a Board hearing in September 2014, which she cancelled.  The Board will proceed with adjudication at this time as if the Veteran's request for a Board hearing has been withdrawn.  

The issue of whether new and material evidence has been received respecting a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to alleged military sexual assault, has been raised by the record in an August 29, 2014 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has averred that she was forced to use cigarettes during military service and therefore she should be service connected for her bladder cancer as secondary to tobacco use/nicotine dependence during service, because if but for her military service she would not have smoked.  In favor of her assertions she cites VAOPGCPREC 19-97, which indicates that service connection may be awarded as a result of nicotine dependency during service.  

Crucially however, when citing VAOPGCPREC 19-97 the Veteran and her representative failed to appreciate that VAOPGCPREC 19-97 applies solely to claims originating prior to June 9, 1998; after that date, 38 U.S.C.A. § 1103 specifically prohibits service connection for disability or death on the basis that it results from a disease or injury attributable to use of tobacco products during the Veteran's service.  The lone exception to this is that post-service tobacco use may be secondarily-service connected as related to a service-connected disability.  See VAOGCPREC 6-2003 (holding that neither 38 U.S.C. § 1103(a) nor VA's implementing regulation at 38 C.F.R. § 3.300 bars a finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service).  

Thus, as the Veteran's claim was filed after June 9, 1998, 38 U.S.C.A. § 1103 bars her tobacco use claim during military service.  The Veteran has not asserted that her post-service tobacco use is related to any of her service-connected disabilities, and therefore, the Board will not pursue the tobacco use allegations further at this time.  

However, the Board notes that the Veteran is currently service connected for hepatitis C; there has been no VA examination with respect to whether the Veteran's demonstrated bladder cancer is caused or aggravated by her service-connected hepatitis C/chronic hepatitis.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a VA examination and to obtain appropriate and adequate medical opinions.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Altoona VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her bladder cancer, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA examination with an appropriate physician/specialist in order to determine whether her bladder cancer is related to service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically identify any bladder cancer and/or residuals thereof found.  

The examiner should then opine whether any bladder cancer and/or residuals thereof found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should opine whether the Veteran's bladder cancer and/or residuals thereof was more likely, less likely, or at least as likely as not caused by her service-connected hepatitis C/chronic hepatitis, tender right ovary, and/or left cystic mastitis.  

Then, the examiner should opine whether her bladder cancer and/or residuals thereof was more likely, less likely, or at least as likely as not aggravated (i.e., permanently worsened beyond the normal progression of that disease) by her service-connected hepatitis C/chronic hepatitis, tender right ovary, and/or left cystic mastitis.  

In regards to all of the above opinions, the examiner is specifically asked to address the Veteran's contentions and lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The medical reasons for accepting or rejecting the statements of continuity of symptoms should be set forth in detail.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for bladder cancer.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






